Citation Nr: 0817527	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  02 13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
low back injury.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for chronic bronchitis 
and chronic obstructive pulmonary disease (COPD), to include 
as residuals of exposure to mustard gas and/or asbestos 
during active service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1942 to September 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  That rating decision denied service 
connection for the disabilities claimed by the veteran.  
Subsequently, the veteran has moved and the claim has been 
transferred to the jurisdiction of the RO in St. Petersburg, 
Florida

In April 2008, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

A motion to advance this case on the Board's docket, was 
granted by the Board for good cause in May 2008.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The veteran has recently asserted claims for service 
connection for a cervical spine (neck) disorder, heart 
disease, hypertension, and a sleep disorder.  These issues 
have not been adjudicated and are not properly before the 
Board at this time.  These claims are referred to the RO for 
action deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2008, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  At this 
hearing he testified that he was scheduled for a lung 
evaluation and CT examination of his chest in June 2008 and 
that this medical evidence would support his claim.  The 
veteran also recently informed VA of the existence of private 
medical records from the 1960s which he asserts supports his 
claim for service connection for a back disorder.  An attempt 
should be made to retrieve these records.  

Review of the evidence of record also reveals that additional 
examination is necessary to obtain medical opinions with 
respect to the etiology of the veteran's claimed 
disabilities.  The Court has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide all of the contact information 
necessary, and execute the proper 
authorization, for VA to request the 
records he indicates exist for 
treatment for back pain at Eugene 
Talmadge Memorial Hospital Medical 
College in Augusta Georgia in 1960.  
Document all attempts to obtain these 
records.  

2.  The veteran should be requested to 
submit a complete copy of his 
respiratory evaluation, including 
copies of CT examination reports, which 
he claims will be conducted by Dr. 
Scott in June 2008.

3.  The veteran should be accorded an 
examination for spine disabilities.  The 
report of examination should include a 
detailed account of all manifestations of 
lumbosacral disorders found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
review the evidence of record and offer an 
opinion, if possible, as to the etiology 
of any low back disorder found to be 
present.  Specifically, assuming that the 
veteran did injure his low back lifting a 
jeep during service in 1945, but that the 
injury was not severe enough to warrant 
him seeking documented medical treatment 
during service, is any current low back 
disorder related to the inservice injury, 
or is it related to documented post-
service injuries, or the natural progress 
of aging?  The examiner should also note 
if the veteran experiences any 
incapacitating episodes.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran should be accorded the 
appropriate examination for lung 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of lung disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner is informed that there 
is no documentation which confirms 
the veteran's claims of exposure to 
mustard gas during service.  The 
veteran did serve in the Navy and as 
such probably had some exposure to 
asbestos products at that time.  

The examiner should provide a 
diagnosis of any current lund 
disorders found to be present.  
Specifically, does the veteran have 
any current asbestos related 
pulmonary disorder?

The examiner is requested to 
indicate, if possible, if asbestos 
exposure during service over 50 
years ago has caused or contributed 
to the veteran's current lung 
disorders, chronic bronchitis and 
COPD?

Is it is at least as likely as not 
(50 percent or greater probability) 
that any current lung disorder is 
related to service or asbestos 
exposure during service?  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  Following the above, readjudicate 
the appellant's claims.  With respect 
to the veteran's claim for an increased 
rating for his back disability, 
consider if a separate rating for 
neurologic manifestations is warranted.  
If any benefit on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued and the appellant 
and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

